ACCEPTED
                                                                                                           FILED
                                                                                                 05-15-00445-CV
                                                                                               DALLAS   COUNTY
                                                       Bridgette Vation                FIFTH 4/7/2015
                                                                                             COURT OF    APPEALS
                                                                                                      2:37:17 PM
                                      05-15-00445-CV                                             DALLAS,
                                                                                            4/9/2015
                                                                                                          TEXAS
                                                                                                    FELICIA PITRE
                                                                                                     11:01:45
                                                                                                 DISTRICT     AM
                                                                                                           CLERK
                                                                                                      LISA MATZ
                                                                                                          CLERK

                                     CAUSE NO. DC-15-01598

TALLEY DUNN GALLERY, LLC                       §         IN THE DISTRICT COURT
                                                                           RECEIVED IN
and TALLEY DUNN,                               §                      5th COURT OF APPEALS
                                               §                          DALLAS, TEXAS
                       Plaintiffs,             §                      4/9/2015 11:01:45 AM
                                               §          191st JUDICIAL DISTRICT
                                                                            LISA MATZ
v.                                             §                              Clerk
                                               §
BRADLEY B. MILLER,                             §
                                               §
                       Defendant.              §          DALLAS COUNTY, TEXAS

     NOTICE OF ACCELERATED APPEAL BY DEFENDANT BRADLEY B. MILLER

         Pursuant to Texas Rules of Appellate Procedure 25.1, 26.1 and 28.1, Defendant Bradley

B. Miller files this Notice of Accelerated Appeal of the Temporary Injunction entered by the

Court in the above-styled matter on March 19, 2015, to the Fifth Court of Appeals in Dallas,

Texas.




NOTICE OF ACCELERATED APPEAL BY DEFENDANT BRADLEY B. MILLER                            PAGE 1
                                          Respectfully submitted,

                                          SCHEEF & STONE, LLP




                                          By:__________________________
                                          Eric C. Wood
                                          State Bar No. 24037737
                                          2600 Network Blvd., Suite 400
                                          Frisco, Texas 75034
                                          (214) 472-2100 Phone
                                          (214) 472-2150 Fax
                                          eric.wood@solidcounsel.com

                                          ATTORNEYS FOR DEFENDANT
                                          BRADLEY B. MILLER




NOTICE OF ACCELERATED APPEAL BY DEFENDANT BRADLEY B. MILLER               PAGE 2
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing has been

forwarded to the following on the 7th day of April, 2015 in accordance with the Texas Rules of

Civil Procedure:

       Via E-file
       Dan Hartsfield
       Talley Parker
       Karen Griffin
       Jackson Lewis, P.C.
       500 N. Akard, Suite 2500
       Dallas, Texas 75201




                                            _____________________________
                                            Eric C. Wood




NOTICE OF ACCELERATED APPEAL BY DEFENDANT BRADLEY B. MILLER                            PAGE 3